Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and between

ConAgra Foods, Inc.

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Dated as of January 31, 2013

 

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
this 31st day of January, 2013, by and between ConAgra Foods, Inc., a Delaware
corporation (the “Company”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Dealer Manager”).

This Agreement is made pursuant to the Offering Memorandum and Consent
Solicitation Statement dated December 28, 2012 (as amended or supplemented, the
“Offering Memorandum”), which provides for the offers by the Company to exchange
(i) a new series of its debt securities designated as 4.950% Notes due
August 15, 2020 (the “New ConAgra Foods 2020 Notes”) for up to $300 million
aggregate principal amount of 4.950% Notes due August 15, 2020 (the “Old Ralcorp
2020 Notes”) issued by Ralcorp Holdings, Inc. (“Ralcorp”) validly tendered and
not validly withdrawn, on the terms and conditions set forth in the Offering
Memorandum and (ii) a new series of its debt securities designated as 6.625%
Notes due August 15, 2039 (the “New ConAgra Foods 2039 Notes” and, together with
the New ConAgra Foods 2020 Notes, the “New ConAgra Foods Notes”) for up to $450
million aggregate principal amount of 6.625% Notes due August 15, 2039 (together
with the Old Ralcorp 2020 Notes, the “Old Ralcorp Notes”) issued by Ralcorp
validly tendered and not validly withdrawn, on the terms and conditions set
forth in the Offering Memorandum. Each of the New ConAgra Foods 2020 Notes and
the New ConAgra Foods 2039 Notes may also be referred to herein as a “Series of
New ConAgra Foods Notes.” The execution of this Agreement is a condition to the
consummation of the Original Exchange Offer (as defined below).

In consideration of the foregoing, the parties hereto agree as follows:

1.   Definitions. As used in this Agreement, the following capitalized defined
terms shall have the following meanings:

“Additional Interest” shall have the meaning set forth in Section 2.5.

“Affiliate” shall mean an “affiliate” as that term is defined in Rule 405 under
the Securities Act.

“Agreement” shall have the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” shall mean an “automatic shelf
registration statement” as that term is defined in Rule 405 under the Securities
Act.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Dealer Manager” shall have the meaning set forth in the preamble.

“Dealer Manager Agreement” means the Dealer Manager Agreement, dated
December 28, 2012, by and between the Company and the Dealer Manager.

 

1



--------------------------------------------------------------------------------

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company; provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.

“Event Date” shall have the meaning set forth in Section 2.5.

“Exchange Offer” means the offer by the Company to exchange each Series of
Registrable Securities for the corresponding Series of Exchange Securities
pursuant to Section 2.1.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form), and all amendments and supplements to such registration statement,
including the Prospectus contained therein, all exhibits thereto and all
material incorporated or deemed incorporated by reference therein.

“Exchange Period” shall have the meaning set forth in Section 2.1.

“Exchange Securities” shall mean (i) with respect to the New ConAgra Foods 2020
Notes, 4.950% Notes due August 15, 2020, and (ii) with respect to the New
ConAgra Foods 2039 Notes, 6.625% Notes due August 15, 2039 (each such series of
Exchange Securities, a “Series of Exchange Securities”), in each case issued by
the Company under the Indenture, containing terms identical to the applicable
Series of New ConAgra Foods Notes in all material respects (except for
references to certain additional interest rate provisions, restrictions on
transfers and restrictive legends), to be offered to Holders of the applicable
Series of New ConAgra Foods Notes in exchange for the corresponding Series of
Registrable Securities pursuant to the Exchange Offer.

“Holder” shall mean each Person who becomes the registered owner of Registrable
Securities under the Indenture and each Participating Broker-Dealer that holds
Exchange Securities for so long as such Participating Broker-Dealer is required
to deliver a Prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities.

“Indenture” shall mean the Indenture, dated as of October 8, 1990, between the
Company and The Bank of New York (as successor to JPMorgan Chase Bank, N.A.), as
trustee, as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with the terms thereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Outstanding (as defined in the Indenture) Registrable
Securities; provided, that whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or any Affiliate of the Company shall
be disregarded in determining whether such consent or approval was given by the
Holders of such required percentage amount.

 

2



--------------------------------------------------------------------------------

“New ConAgra Foods Notes” shall have the meaning set forth in the preamble.

“New ConAgra Foods 2020 Notes” shall have the meaning set forth in the preamble.

“New ConAgra Foods 2039 Notes” shall have the meaning set forth in the preamble.

“Offering Memorandum” shall have the meaning set forth in the preamble.

“Old Ralcorp Notes” shall have the meaning set forth in the preamble.

“Original Exchange Offer” means the offer by the Company to exchange its New
ConAgra Foods Notes for Old Ralcorp Notes validly tendered and not validly
withdrawn, on the terms and conditions set forth in the Offering Memorandum.

“Participating Broker-Dealer” shall mean the Dealer Manager and any other
broker-dealer which makes a market in the New ConAgra Foods Notes and exchanges
Registrable Securities in the Exchange Offer for Exchange Securities.

“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including any such prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and in each case including all material incorporated or deemed
incorporated by reference therein.

“Ralcorp” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the New ConAgra Foods Notes; provided,
however, that the New ConAgra Foods Notes shall cease to be Registrable
Securities when (i) a Registration Statement with respect to such New ConAgra
Foods Notes shall have been declared or otherwise become effective under the
Securities Act and such New ConAgra Foods Notes shall have been disposed of
pursuant to such Registration Statement, (ii) such New ConAgra Foods Notes may
be resold without restriction pursuant to Rule l44(k) (or any similar provision
then in force, but not Rule 144A) under the Securities Act, (iii) such New
ConAgra Foods Notes shall have ceased to be outstanding or (iv) the Exchange
Offer is consummated (except in the case of New ConAgra Foods Notes which may
not be exchanged in the Exchange Offer). Each of the New ConAgra Foods 2020
Notes and the New ConAgra Foods 2039 Notes may be referred to herein as a
“Series of Registrable Securities.”

“Registration Default” shall have the meaning set forth in Section 2.5.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC or the Financial Industry Regulatory Authority (“FINRA”)
registration and filing fees, (ii) all fees and expenses incurred in connection
with compliance with state securities or blue sky laws, (iii) all expenses of
any Persons in preparing or assisting in preparing, word processing, printing
and distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (vi) the fees and disbursements of
counsel for the Company and of the independent public accountants of the
Company, including the expenses of any special audits or “cold comfort” letters
required by or incident to such performance and compliance, (vi) the fees and
expenses of the Trustee, and any escrow agent or custodian, (vii) the reasonable
fees and expenses of counsel to the Dealer Manager in connection therewith,
(viii) any fees and disbursements of the underwriters customarily required to be
paid by issuers or sellers of securities and the fees and expenses of any
special experts retained by the Company in connection with any Registration
Statement, but excluding underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

“Registration Statement” shall mean any registration statement of the Company
which covers any of the Exchange Securities or Registrable Securities pursuant
to the provisions of this Agreement, and all amendments and supplements to any
such Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated or deemed incorporated by reference therein.

“SEC” shall mean the United States Securities and Exchange Commission or any
successor agency or government body performing the functions currently performed
by the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Exchange Act” shall mean the Securities Exchange Act of l934.

“Series of New ConAgra Foods Notes” shall have the meaning set forth in the
preamble.

“Settlement Date” shall have the meaning set forth in the Dealer Manager
Agreement.

“Shelf Registration” shall mean a registration effected pursuant to Section 2.2.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2.2, including an Automatic
Shelf Registration Statement, if applicable, which covers all of the Registrable
Securities on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such Registration

 

4



--------------------------------------------------------------------------------

Statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
or deemed incorporated by reference therein.

“Trustee” shall mean the trustee with respect to the Registrable Securities
under the Indenture.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939.

2.   Registration Under the Securities Act.

2.1. Exchange Offer. Unless the Exchange Offer would violate applicable law or
any applicable interpretation of the staff of the SEC, the Company shall, for
the benefit of the Holders, at the Company’s cost, use its commercially
reasonable efforts to (A) prepare and not later than 120 calendar days following
the Settlement Date, file with the SEC an Exchange Offer Registration Statement
on an appropriate form under the Securities Act with respect to a proposed
Exchange Offer and the issuance and delivery to the Holders, in exchange for
each Series of Registrable Securities, of a like principal amount of the
corresponding Series of Exchange Securities, (B) cause the Exchange Offer
Registration Statement to be declared effective under the Securities Act within
255 calendar days of the Settlement Date, (C) keep the Exchange Offer
Registration Statement effective until the closing of the Exchange Offer and
(D) cause the Exchange Offer to be consummated not later than 365 calendar days
following the Settlement Date. After the effectiveness of the Exchange Offer
Registration Statement, the Company shall promptly commence the Exchange Offer,
it being the objective of such Exchange Offer to enable each Holder eligible and
electing to exchange Registrable Securities for Exchange Securities (assuming
that such Holder (a) is not an Affiliate of the Company, (b) is not a
broker-dealer who tendered Old Ralcorp Notes acquired directly from Ralcorp for
its own account in exchange for New ConAgra Foods Notes, (c) acquired the
Exchange Securities in the ordinary course of such Holder’s business and (d) is
not engaged in and does not intend to engage in and has no arrangements or
understandings with any Person to participate in the distribution of the
Exchange Securities) to transfer such Exchange Securities from and after their
receipt without any limitations or restrictions under the Securities Act and
under state securities or blue sky laws.

In order to participate in the Exchange Offer, each Holder must represent to the
Company at the time of the consummation of the Exchange Offer (which
representation shall be contained in the letter of transmittal or other document
accompanying the Exchange Offer Registration Statement) that it (i) is not an
Affiliate of the Company, (ii) is not a broker-dealer who tendered Old Ralcorp
Notes acquired directly from Ralcorp for its own account in exchange for New
ConAgra Foods Notes, (iii) acquired the Exchange Securities in the ordinary
course of such Holder’s business and (iv) is not engaged in and does not intend
to engage in and has no arrangements or understandings with any Person to
participate in the distribution of the Exchange Securities.

 

5



--------------------------------------------------------------------------------

In connection with the Exchange Offer, the Company shall:

(a) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(b) keep the Exchange Offer open for acceptance for a period of not less than 20
business days after the date notice thereof is mailed to the Holders (or longer
at the option of the Company or if required by applicable law) (such period
referred to herein as the “Exchange Period”);

(c) utilize the services of the Depositary for the Exchange Offer;

(d) permit Holders to withdraw tendered Registrable Securities at any time prior
to the expiration of the Exchange Period, by sending to the institution
specified in the letter of transmittal or other applicable notice, a telegram,
telex, facsimile transmission or letter setting forth the name of such Holder,
the principal amount of Registrable Securities delivered for exchange, and a
statement that such Holder is withdrawing such Holder’s election to have such
Registrable Securities exchanged; and

(e) otherwise comply in all material respects with all applicable laws relating
to the Exchange Offer.

The Exchange Securities shall be issued under (i) the Indenture or (ii) an
indenture identical in all material respects to the Indenture and which, in
either case, has been qualified under the Trust Indenture Act, or is exempt from
such qualification. The Indenture or such indenture shall provide that the
Exchange Securities and the New ConAgra Foods Notes shall vote and consent
together on all matters as one class and that none of the Exchange Securities or
the New ConAgra Foods Notes will have the right to vote or consent as a separate
class on any matter.

As soon as reasonably practicable after the expiration of the Exchange Offer,
the Company shall:

(i) accept for exchange all Registrable Securities duly tendered and not validly
withdrawn pursuant to the Exchange Offer in accordance with the terms of the
Exchange Offer Registration Statement and the letter of transmittal which shall
be an exhibit thereto;

(ii) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and

(iii) cause the Trustee promptly to authenticate and deliver Exchange Securities
to each Holder of Registrable Securities so accepted for exchange in a principal
amount equal to the principal amount of the corresponding Series of Registrable
Securities of such Holder so accepted for exchange.

Interest on each Exchange Security will accrue from the last date on which
interest was paid on the Registrable Security surrendered in exchange therefor
or, if no interest has been paid

 

6



--------------------------------------------------------------------------------

on the Registrable Security, from the date of original issuance. The Exchange
Offer shall not be subject to any conditions, other than (i) that the Exchange
Offer, or the making of any exchange by a Holder, does not violate applicable
law or any applicable interpretation of the staff of the SEC, (ii) the due
tendering of Registrable Securities in accordance with the Exchange Offer,
(iii) that each Holder of Registrable Securities exchanged in the Exchange Offer
shall have represented that it (A) is not an Affiliate of the Company, (B) is
not a broker-dealer who tendered Old Ralcorp Notes acquired directly from
Ralcorp for its own account in exchange for New ConAgra Foods Notes, (C) will
acquire the Exchange Securities in the ordinary course of such Holder’s business
and (D) is not engaged in and does not intend to engage in and has no
arrangements or understandings with any Person to participate in the
distribution of the Exchange Securities and shall have made such other
representations as may be reasonably necessary under applicable SEC rules,
regulations or interpretations to render the use of Form S-4 or other
appropriate form under the Securities Act available and (iv) that no action or
proceeding shall have been instituted or threatened in any court or by or before
any governmental agency with respect to the Exchange Offer which, in the
Company’s judgment, would reasonably be expected to impair the ability of the
Company to proceed with the Exchange Offer. The Company will use its
commercially reasonable efforts to cause the registrar for each Series of
Registrable Securities to furnish the Dealer Manager with the names and
addresses of the Holders to whom the Exchange Offer is made, and the Dealer
Manager shall have the right to contact such Holders and otherwise facilitate
the tender of Registrable Securities in the Exchange Offer.

2.2. Shelf Registration. (i) If, because of any changes in law, SEC rules or
regulations or applicable interpretations thereof by the staff of the SEC, the
Company determines upon the advice of its counsel that it is not permitted to
effect the Exchange Offer as contemplated by Section 2.1, (ii) if for any other
reason the Exchange Offer is not consummated within 365 days after the original
Settlement Date, or (iii) if a Holder notifies the Company in writing prior to
the 20th day following the consummation of the Exchange Offer that it is not
permitted by applicable law to participate in the Exchange Offer or does not
receive fully tradable Exchange Securities pursuant to the Exchange Offer, then
in case of each of clauses (i) through (iii) the Company shall, at its
reasonable cost:

(a) As promptly as practicable, but no later than 60 days after being required
to do so under Section 2.2, file with the SEC, and thereafter shall use its
commercially reasonable efforts to cause to become effective as promptly as
practicable but no later than 270 days after being required to do so under
Section 2.2, a Shelf Registration Statement relating to the offer and sale of
the Registrable Securities by the Holders from time to time in accordance with
the methods of distribution elected by the Majority Holders participating in the
Shelf Registration and set forth in such Shelf Registration Statement; provided,
however, that nothing in this Section 2.2(a) shall require the filing of a Shelf
Registration Statement prior to the deadline for filing the Exchange Offer
Registration Statement set forth in Section 2.1; provided, further, that no
Holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement or to use the Prospectus forming a part thereof for
resales of Registrable Securities unless such Holder has signed and returned to
the Company a notice and questionnaire as distributed by the Company consenting
to such Holder’s inclusion in the Prospectus as a selling securityholder,
evidencing such Holder’s agreement to be bound by the applicable provisions of
this Agreement and providing such further information to the Company as the
Company may reasonably request.

 

7



--------------------------------------------------------------------------------

(b) Use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective in order to permit the Prospectus forming part
thereof to be usable by Holders for a period of one year from the Settlement
Date, or for such shorter period that will terminate when all Registrable
Securities covered by the Shelf Registration Statement have been sold pursuant
to the Shelf Registration Statement or cease to be outstanding or otherwise to
be Registrable Securities.

(c) Notwithstanding any other provisions hereof, use its commercially reasonable
efforts to ensure that (i) any Shelf Registration Statement and any amendment
thereto, at the time each such registration statement or amendment thereto
becomes effective, and any Prospectus as of the date thereof forming part
thereof and any supplement thereto complies in all material respects with the
Securities Act and the rules and regulations thereunder, (ii) any Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) any Prospectus forming part of any Shelf
Registration Statement, and any supplement to such Prospectus (as amended or
supplemented from time to time) (each, as of the date thereof), does not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading; provided, that clauses (ii) and
(iii) of this paragraph shall not apply to any information provided in writing
by the Dealer Manager or any Holder.

The Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement, as required by Section 3(b), and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC (other than with respect to
any such supplement or amendment resulting solely from the incorporation by
reference of any report filed under the Securities Exchange Act). In the event
that the Exchange Offer is consummated within 365 days after the Settlement
Date, the Company shall have no obligation to file a Shelf Registration
Statement pursuant to Section 2.2(ii).

2.3. Expenses. The Company shall pay all Registration Expenses in connection
with the registration pursuant to Section 2.1 or 2.2. Each Holder shall pay all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

2.4. Effectiveness. An Exchange Offer Registration Statement pursuant to
Section 2.1 will not be deemed to have become effective unless it has been
declared effective by the SEC, and a Shelf Registration Statement pursuant to
Section 2.2 will not be deemed to have become effective unless it has been
declared effective by the SEC or has otherwise become effective under Rule 462
under the Securities Act or any other applicable rule; provided, however, that
if, after such Registration Statement has been declared effective or has
otherwise become effective, the offering of Registrable Securities pursuant to
an Exchange Offer Registration Statement or a

 

8



--------------------------------------------------------------------------------

Shelf Registration Statement is interfered with by any stop order, injunction or
other order or requirement of the SEC or any other governmental agency or court,
such Registration Statement will be deemed not to have become effective during
the period of such interference, until the offering of Registrable Securities
pursuant to such Registration Statement may legally resume.

2.5. Interest. The Company agrees that in the event that (a) (i) if required,
the Exchange Offer is not consummated on or prior to the 365th calendar day
following the Settlement Date or (ii) if required, a Shelf Registration
Statement has not become effective on or prior to the 270th calendar day
following the date on which the Company became obligated to file such Shelf
Registration Statement under Section 2.2, or (b) if required, the Shelf
Registration Statement has been filed and is declared or otherwise becomes
effective but ceases to be effective or usable for a period of time that exceeds
120 days in the aggregate in any 12-month period in which it is required to be
effective hereunder (each such event referred to in the preceding clauses
(a) and (b), a “Registration Default”), the interest rate borne by the New
ConAgra Foods Notes affected thereby shall be increased (“Additional Interest”)
immediately upon occurrence of a Registration Default by one-quarter of one
percent (0.25%) per annum with respect to the first 90-day period while one or
more Registration Defaults is continuing and will increase to a maximum of
one-half of one percent (0.50%) per annum Additional Interest thereafter while
one or more Registration Defaults is continuing until all Registration Defaults
have been cured; provided that Additional Interest shall accrue only for those
days that a Registration Default occurs and is continuing, including the date on
which any Registration Default shall occur but not including the date on which
all Registration Defaults have been cured. Such Additional Interest shall be
calculated based on a year consisting of 360 days comprised of twelve 30-day
months. Following the cure of all Registration Defaults the accrual of
Additional Interest will cease, the interest rate will revert to the original
rate and, upon any subsequent Registration Default following any such cure of
all Registration Defaults, Additional Interest will begin accruing again at
one-quarter of one percent (0.25%) per annum and will increase to a maximum of
one-half of one percent (0.50%) per annum as provided above until all
Registration Defaults have been cured. Additional Interest shall not be payable
with respect to Registration Defaults for any period during which a Shelf
Registration Statement is effective and usable by the Holders.

The Company shall notify the Trustee within five business days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable semi-annual interest payment
date, immediately available funds in sums sufficient to pay the Additional
Interest then due. The Additional Interest due shall be payable on each interest
payment date to the record Holder of New ConAgra Foods Notes affected thereby
entitled to receive the interest payment to be paid on such date as set forth in
the Indenture. Each obligation to pay Additional Interest shall be deemed to
accrue from and including the day following the applicable Event Date.

Notwithstanding anything else contained herein, no Additional Interest shall be
payable in relation to the applicable Shelf Registration Statement or the
related Prospectus if (i) such Additional Interest is payable solely as a result
of (x) the filing of a post-effective amendment to such Shelf Registration
Statement to incorporate annual audited or, if required by the rules and
regulations under the Securities Act, quarterly unaudited financial information
with respect to the

 

9



--------------------------------------------------------------------------------

Company where such post-effective amendment is not yet effective and needs to be
declared or otherwise become effective to permit Holders to use the related
Prospectus or (y) the Company notifies the Holder to suspend use (on one or more
occasions) of the Shelf Registration Statement and the related Prospectus for a
period not to exceed an aggregate of 120 days in any calendar year because of
the occurrence of any material event or development with respect to the Company
that, in the reasonable judgment of the Company, would be detrimental to the
Company if so disclosed or would otherwise materially adversely affect a
financing, acquisition, disposition, merger or other material transaction;
provided, however, that in no event shall the Company be required to disclose
the business purpose for such suspension. Notwithstanding the foregoing, the
Company shall not be required to pay Additional Interest with respect to the New
ConAgra Foods Notes to any Holder if the failure arises from the Company’s
failure to file, or cause to become effective, a Shelf Registration Statement
within the time periods specified in this Section 2 by reason of the failure of
such Holder to provide such information as (i) the Company may reasonably
request, with reasonable prior written notice, for use in the Shelf Registration
Statement or any Prospectus included therein to the extent the Company
reasonably determines that such information is required to be included therein
by applicable law, (ii) FINRA or the SEC may request in connection with such
Shelf Registration Statement or (iii) is required to comply with the agreements
of such Holder as contained herein to the extent compliance thereof is necessary
for the Shelf Registration Statement to be declared or otherwise become
effective, including, without limitation, a signed notice and questionnaire as
distributed by the Company consenting to such Holder’s inclusion in the
Prospectus as a selling securityholder, evidencing such Holder’s agreement to be
bound by the applicable provisions of this Agreement and providing such further
information to the Company as the Company may reasonably request.

3.   Registration Procedures. In connection with the obligations of the Company
with respect to Registration Statements pursuant to Sections 2.1 and 2.2, the
Company shall:

(a) prepare and file with the SEC a Registration Statement, within the relevant
time period specified in Section 2, on the appropriate form under the Securities
Act, which form (i) shall be selected by the Company, (ii) shall, in the case of
a Shelf Registration, be available for the sale of the Registrable Securities by
the eligible selling Holders thereof, and (iii) shall, at the time of
effectiveness, comply as to form in all material respects with the requirements
of the applicable form and include or incorporate by reference all financial
statements required by the SEC to be filed therewith or incorporated by
reference therein, and use its commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective in accordance
with Section 2;

(b) subject to the limitations contained in the third paragraph of Section 2.5,
prepare and file with the SEC such amendments and post-effective amendments to
each Registration Statement as may be necessary under applicable law to keep
such Registration Statement effective for the applicable period; and cause each
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provision then in
force) under the Securities Act and comply with the provisions of the Securities
Act, the Securities Exchange Act and the rules and regulations thereunder
applicable to them with respect to the disposition of all securities covered by
each Registration Statement during the applicable period in accordance with the
intended method or methods of distribution

 

10



--------------------------------------------------------------------------------

by the selling Holders thereof (including sales by any Participating
Broker-Dealer); provided, however, that nothing contained herein shall imply
that the Company is liable for any action or inaction of any Holder, including
any Participating Broker-Dealer;

(c) in the case of a Shelf Registration, (i) notify each Holder of Registrable
Securities, at least three business days prior to filing, that a Shelf
Registration Statement (except in the case of an Automatic Shelf Registration
Statement, in which case at least three business days prior to the inclusion of
information regarding selling securityholders in the Prospectus forming a part
of such Automatic Shelf Registration Statement) with respect to the Registrable
Securities is being filed and advise such Holders that the distribution of
Registrable Securities will be made in accordance with the method selected by
the Majority Holders participating in the Shelf Registration; (ii) furnish to
each Holder of Registrable Securities, if any, without charge, as many copies of
each Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder or underwriter may
reasonably request, including financial statements and schedules and, if the
Holder so requests, all exhibits in order to facilitate the public sale or other
disposition of the Registrable Securities; and (iii) hereby consent to the use
of the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Registrable Securities in connection with the offering and sale of
the Registrable Securities covered by the Prospectus or any amendment or
supplement thereto;

(d) in the case of a Shelf Registration, use its commercially reasonable efforts
to register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions as any Holder of Registrable
Securities covered by a Shelf Registration Statement shall reasonably request by
the time the Shelf Registration Statement is declared effective by the SEC or
otherwise becomes effective, and do any and all other acts and things which may
be reasonably necessary or advisable to enable each such Holder to consummate
the disposition in each such jurisdiction of such Registrable Securities owned
by such Holder; provided, however, that the Company shall not be required to
(i) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (ii) take any action which would subject it to general service of
process or taxation in any such jurisdiction where it is not then so subject or
(iii) make any changes to its certificate of incorporation or by-laws (or other
organizational documents) or any agreement between it and holders of its
ownership interests;

(e) notify promptly counsel for the Holders and counsel for the Dealer Manager
and, with respect to clauses (i), (iii), (iv) and (v) of this paragraph only,
each Holder of Registrable Securities under a Shelf Registration or any
Participating Broker-Dealer who has notified the Company that it is utilizing
the Exchange Offer Registration Statement as provided in paragraph (f) below
and, if requested by such Holder or Participating Broker-Dealer, confirm such
advice in writing promptly (i) when a Registration Statement (other than an
Automatic Shelf Registration Statement) has become effective and when any
post-effective amendments and supplements thereto become effective, (ii) of any
request by the SEC or any state securities authority for post-effective
amendments and supplements to a Registration Statement and Prospectus or for
additional information after the Registration Statement has become effective,
(iii) of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose,

 

11



--------------------------------------------------------------------------------

(iv) of the happening of any event or the discovery of any facts during the
period a Shelf Registration Statement is effective that requires any change in
the Registration Statement or Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein to make the statements therein not misleading (in
the case of the Prospectus, in the light of the circumstances under which they
were made); provided, however, that such notice need not identify the event that
requires such change, and (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities or the Exchange Securities, as the case may be, for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(f) in the case of the Exchange Offer Registration Statement (i) include in the
Exchange Offer Registration Statement a section entitled “Plan of Distribution”
which section shall be reasonably acceptable to the Dealer Manager on behalf of
the Participating Broker-Dealers, and which shall contain a summary statement of
the positions taken or policies made by the staff of the SEC with respect to the
potential “underwriter” status of any broker-dealer that holds Registrable
Securities acquired for its own account as a result of market-making activities
or other trading activities and that will be the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act) of Exchange Securities to be
received by such broker-dealer in the Exchange Offer, whether such positions or
policies have been publicly disseminated by the staff of the SEC or such
positions or policies, in the reasonable judgment of the Dealer Manager on
behalf of the Participating Broker-Dealers and its counsel, represent the
prevailing views of the staff of the SEC, including a statement that any such
broker-dealer who receives Exchange Securities for Registrable Securities
pursuant to the Exchange Offer may be deemed a statutory underwriter and must
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities, (ii) furnish to each
Participating Broker-Dealer who has delivered to the Company the notice referred
to in Section 3(e), without charge, as many copies of each Prospectus included
in the Exchange Offer Registration Statement, including any preliminary
Prospectus, and any amendment or supplement thereto, as such Participating
Broker-Dealer may reasonably request, (iii) hereby consent to the use of the
Prospectus forming part of the Exchange Offer Registration Statement or any
amendment or supplement thereto, by any Person subject to the prospectus
delivery requirements of the SEC, including all Participating Broker-Dealers, in
connection with the sale or transfer of the Exchange Securities covered by the
Prospectus or any amendment or supplement thereto, and (iv) include in the
transmittal letter or similar documentation to be executed by an exchange
offeree in order to participate in the Exchange Offer (x) the following
provision:

“If the exchange offeree is a broker-dealer holding Registrable Securities
acquired for its own account as a result of market-making activities or other
trading activities, it will deliver a prospectus meeting the requirements of the
Securities Act in connection with any resale of Exchange Securities received in
respect of such Registrable Securities pursuant to the Exchange Offer;” and

(y) a statement to the effect that by a broker-dealer making the acknowledgment
described in clause (x) and by delivering a Prospectus in connection with the
exchange of Registrable Securities, the broker-dealer will not be deemed to
admit that it is an underwriter within the meaning of the Securities Act;

 

12



--------------------------------------------------------------------------------

(g)  (i) in the case of an Exchange Offer, furnish counsel for the Dealer
Manager and (ii) in the case of a Shelf Registration, furnish counsel for the
Holders copies of any comment letters received from the SEC or any other request
by the SEC or any state securities authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information;

(h) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement as soon as practicable;

(i) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities upon request, and each underwriter, if any, without charge, at least
one conformed copy of each Registration Statement and any post-effective
amendment thereto, including financial statements and schedules (without
documents incorporated therein by reference and all exhibits thereto, unless
requested);

(j) in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders or the underwriters, if any, may reasonably
request at least three business days prior to the closing of any sale of
Registrable Securities;

(k) in the case of a Shelf Registration, upon the occurrence of any event or the
discovery of any facts, each as contemplated by Section 3(e)(iv), as promptly as
practicable after the occurrence of such an event, use its commercially
reasonable efforts to prepare a supplement or post-effective amendment to the
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities or Participating
Broker-Dealers, such Prospectus will not contain at the time of such delivery an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; at such time as such public disclosure is
otherwise made or the Company determines that such disclosure is not necessary,
in each case to correct any misstatement of a material fact or to include any
omitted material fact, the Company agrees promptly to notify each Holder of such
determination and to furnish each Holder such number of copies of the Prospectus
as amended or supplemented, as such Holder may reasonably request;

(l) obtain a CUSIP number for each Series of Exchange Securities not later than
the effective date of a Registration Statement, and provide the Trustee with
printed certificates for each Series of Exchange Securities or each Series of
Registrable Securities, as the case may be, in a form eligible for deposit with
the Depositary;

(m) unless the Indenture has been qualified under the Trust Indenture Act,
(i) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be, (ii) cooperate with the Trustee and the Holders
to effect such changes to the Indenture as may be required for the Indenture to

 

13



--------------------------------------------------------------------------------

be so qualified in accordance with the terms of the Trust Indenture Act and
(iii) execute, and use its commercially reasonable efforts to cause the Trustee
to execute, all documents as may be required to effect such changes, and all
other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;

(n) in the case of a Shelf Registration, enter into agreements (including, if
requested, an underwriting agreement in customary form containing customary
representations, warranties, terms and conditions; provided, that the Company
shall not be required to enter into such agreement more than once with respect
to each Series of Registrable Securities and may delay entering into such
agreement until the consummation of any underwritten public offering which the
Company may have then undertaken) and take all other customary and appropriate
actions in order to expedite or facilitate the disposition of such Registrable
Securities and in such connection whether or not an underwriting agreement is
entered into and whether or not the registration is an underwritten
registration;

(o) in the case of a Shelf Registration or if a Prospectus is required to be
delivered by any Participating Broker-Dealer in the case of an Exchange Offer,
make available for inspection by a representative of the Holders of the
Registrable Securities, any underwriters participating in any disposition
pursuant to a Shelf Registration Statement, any Participating Broker-Dealer and
counsel for the Holders, all relevant financial and other records, pertinent
corporate documents and properties of the Company reasonably requested by any
such Persons, and use commercially reasonable efforts to have the respective
officers, directors, employees, and any other agents of the Company supply all
relevant information reasonably requested by any such representative,
underwriter, Participating Broker-Dealer or counsel for the Holders in
connection with a Registration Statement, in each case, as is customary for
similar due diligence investigations; provided, however, that any information
that is designated in writing by the Company, in good faith, as confidential at
the time of delivery of such information shall be kept confidential by the
Holders, any underwriter, any Participating Broker-Dealer and any of their
respective representatives, unless such disclosure is made in connection with a
court proceeding or required by law, or such information becomes available to
the public generally or through a third party without an accompanying obligation
of confidentiality, provided, further, that prior notice shall be provided as
practicable to the Company of the potential disclosure of any information in
connection with a court proceeding or required by law to permit the Company to
obtain a protective order or take such other action to prevent disclosure of
such information;

(p) a reasonable time prior to the filing of any Exchange Offer Registration
Statement or Shelf Registration Statement (other than an Automatic Shelf
Registration Statement), any Prospectus forming a part thereof, any amendment to
an Exchange Offer Registration Statement or Shelf Registration Statement or
amendment or supplement to such Prospectus (other than with respect to any such
amendment or supplement resulting solely from the incorporation by reference of
any report filed under the Securities Exchange Act), provide copies of such
document to the Dealer Manager, counsel for the Holders, if any, and make such
changes in any Shelf Registration Statement, any Prospectus forming a part
thereof or amendment or supplement thereto prior to the filing thereof as
counsel for the Holders may reasonably request within three business days of
being sent a draft thereof and make the representatives of the Company available
for discussion of such documents as shall be reasonably requested by the Dealer
Manager;

 

14



--------------------------------------------------------------------------------

(q) in the case of a Shelf Registration, use its commercially reasonable efforts
to cause the Registrable Securities to be rated by the appropriate rating
agencies, if so requested by the Majority Holders, or if requested by the
underwriter or underwriters of an underwritten offering of Registrable
Securities, if any;

(r) otherwise comply with all applicable rules and regulations of the SEC and
make available to its securityholders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder; and

(s) cooperate and assist in any filings required to be made with FINRA.

In the case of a Shelf Registration Statement, the Company may (as a condition
to the participation of such Holder and the beneficial owner of Registrable
Securities in the Shelf Registration and in addition to any other conditions to
such participation set forth in this Agreement) require each Holder of
Registrable Securities to furnish to the Company prior to the 30th day following
the Company’s filing of such request for information with the Trustee for
delivery to the Holders such information regarding the Holder and the proposed
distribution by such Holder or beneficial owner of such Registrable Securities
as the Company may from time to time reasonably request in writing.

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event or the
discovery of any facts, each of the kind described in Section 3(e)(iv), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to a Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(k), and, if so
directed by the Company, such Holder will deliver to the Company (at its
expense) all copies in such Holder’s possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice.

If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Securities included in such offering and
shall be acceptable to the Company. No Holder of Registrable Securities may
participate in any underwritten registration hereunder unless such Holder
(a) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

15



--------------------------------------------------------------------------------

4.  Indemnification; Contribution.

(a) The Company agrees to indemnify and hold harmless, each Holder (including
the Dealer Manager, if applicable, and each Participating Broker-Dealer) and
each Person, if any, who controls any Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense, as incurred,
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement pursuant to which Registrable
Securities were registered under the Securities Act or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense, as
incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided, that any such settlement is effected with the written consent of the
Company; and

(iii) against any and all expense, as incurred (including the reasonable fees
and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Holder or any underwriter expressly for use in a Registration Statement or any
Prospectus.

(b) Each Holder severally, but not jointly, agrees to indemnify and hold
harmless the Company and the other selling Holders, and each of their respective
directors and officers, and each Person, if any, who controls the Company or any
other selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act, against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 4(a),
as incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Shelf Registration Statement or any
Prospectus included therein in reliance upon and in conformity with written
information with respect to such Holder furnished to the Company by such Holder
expressly for use in the Shelf Registration Statement or such Prospectus.

 

16



--------------------------------------------------------------------------------

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure so
to notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement; the indemnifying
party shall assume the defense of such action or proceeding with counsel
reasonably satisfactory to such indemnified party, and shall not be liable to
such indemnified party under this Section 4 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof. An
indemnifying party may participate at its own expense in the defense of such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying party or parties be liable
for the fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 4 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holders on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, and the relative benefit received by
the indemnified party, on the one hand, and the indemnifying party, on the other
hand, in connection with the Exchange Offer and the Shelf Registration, as well
as any other relevant equitable considerations.

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

17



--------------------------------------------------------------------------------

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 4. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 4 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 4, each Person, if any, who controls a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act shall have the same rights to contribution as such
Holder, and each director of the Company, and each Person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Securities Exchange Act shall have the same rights to contribution as the
Company.

5.  Miscellaneous.

5.1. No Inconsistent Agreements. The Company has not entered into and the
Company will not after the date of this Agreement enter into any agreement which
is inconsistent with the rights granted to the Holders of Registrable Securities
in this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not and will not for the term of this
Agreement in any way conflict with the rights granted to the holders of the
Company’s other issued and outstanding securities under any such agreements.

5.2. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or departure.

5.3. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (a) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 5.3,
which address initially is the address set forth in the Dealer Manager Agreement
with respect to the Dealer Manager; and (b) if to the Company, initially at the
Company’s address set forth in the Dealer Manager Agreement, and thereafter at
such other address of which notice is given in accordance with the provisions of
this Section 5.3.

 

18



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture, at the address specified in such Indenture.

5.4. Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Dealer Manager Agreement, any note or global note
representing such Registrable Securities or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement,
including the restrictions on resale set forth in this Agreement and, if
applicable, the Dealer Manager Agreement, and such person shall be entitled to
receive the benefits hereof.

5.5. Third Party Beneficiaries. The Dealer Manager (even if the Dealer Manager
is not a Holder of Registrable Securities) shall be a third party beneficiary to
the agreements made hereunder by the Company for the benefit of the Holders and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
Holders hereunder. Each Holder of Registrable Securities shall be a third party
beneficiary to the agreements made hereunder between the Company, on the one
hand, and the Dealer Manager, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights hereunder.

5.6. Restriction on Resales. Until the expiration of one year after the original
issuance of the New ConAgra Foods Notes, the Company will not, and will cause
its “affiliates” (as such term is defined in Rule 144(a)(1) under the Securities
Act) not to, resell any New ConAgra Foods Notes which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the Securities
Act) that have been reacquired by any of them and shall immediately upon any
purchase of any such New ConAgra Foods Notes submit such to the Trustee for
cancellation.

5.7. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

5.8. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

19



--------------------------------------------------------------------------------

5.9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.

5.10. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CONAGRA FOODS, INC.

By:

 

/s/ Scott E. Messel

Name:

 

Scott E. Messel

Title:

 

Senior Vice President, Treasurer and

Assistant Corporate Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:

 

/s/ Brendan Hanley

Name:

 

Brendan Hanley

Title:

 

Managing Director

[Signature Page to Registration Rights Agreement]